Exhibit 10.12

AGREEMENT OF SALE

             THIS AGREEMENT OF SALE, made this 28th day of June, 2001 by and
between ORLEANS HOMEBUILDERS, INC., a Delaware corporation authorized to do
business in the State of New Jersey ("Buyer") and ROTTLUND HOMES OF NEW JERSEY,
INC. T/A KEVIN SCARBOROUGH HOMES  a Minnesota corporation authorized to do
business in the State of New Jersey (“Seller").



BACKGROUND

             A.   Seller is the owner of approximately 88.07 acres of land
located on New Jersey State Route #38 in the Township of Hainesport
(“Township”), Burlington County, being more particularly described in Exhibit A
attached hereto and made a part hereof (the "Entire Tract").

             B.   Seller has sold and conveyed certain lands as more
particularly described in Exhibit B attached hereto and made a part hereof to
third party purchasers (“Settled Lots”).

             C.  The Entire Tract excepting thereon and therefrom the Settled
Lots shall be hereinafter referred to as the “Real Property.”  The Real Property
consists, in part, of Vacant Lots (as hereinafter defined), Affordable Lots (as
hereinafter defined) and WIP Lots (as hereinafter defined).   The Vacant Lots,
Affordable Lots and WIP Lots are listed on Exhibit C attached hereto and made a
part hereof and shall be collectively known as the “Lots.”

             D.  Seller, at its sole cost and expense, has obtained all
Governmental Approvals (as hereinafter defined) to permit the construction,
development and sale of a single family detached  age-restricted dwelling on
each of the Lots in accordance with the plans (“Plans”) as more particularly
listed on Exhibit D attached hereto and made a part hereof ("Intended Use"). 
Notwithstanding Seller’s receipt of all Governmental Approvals, Seller has not
caused the recordation of the Subdivision Plans for Section 8 (containing 27
Vacant Lots), Section 9 (containing 18 Vacant Lots), and Section 10 (containing
23 Vacant Lots).

             For the purposes of this Agreement, a “Vacant  Lot” is defined as
(i) a fee simple subdivided parcel sufficient to construct thereon a single
family detached dwelling in width and size as depicted on the Plans (as
hereinafter defined) and which has received all unappealable approvals, permits
and licenses (except for building permits and the payment of water and sewer
connection fees) necessary to construct, develop and market the dwelling, (ii)
no construction of the home has commenced,  and (iii) for which no restriction
or limitation on the sales price or occupants (other than an age restriction
requiring one occupant to be at least 55 years of age or older) are placed or
imposed by any governmental body, agency or court or pursuant to any court order
or governmental implementation of any court order or settlement in furtherance
of the Township of Hainesport’s, Burlington County's or New Jersey's obligations
under the Mt. Laurel II decision of the New Jersey Supreme Court, or "Fair
Housing Act" of the State of New Jersey or the New Jersey Council of Affordable
Housing regulations nor shall Buyer, except as otherwise stated herein, be
obligated to make any contribution in furtherance of the above.  For the
purposes of this Agreement, a “WIP  Lot” is defined as (i) a fee simple
subdivided  parcel sufficient to construct thereon a single family detached
dwelling in width and size as depicted on the Plans (as hereinafter defined)
with water and sewer connection fees already paid by Seller and which has
received all unappealable approvals, permits and licenses (except for
certificates of occupancy) necessary to construct, develop and market the
dwelling with a partially completed single family detached home thereon,  and 
for which no restriction or limitation on the sales price or occupants (other
than an age restriction requiring one occupant to be at least 55 years of age or
older) are placed or imposed by any governmental body, agency or court or
pursuant to any court order or governmental implementation of any court order or
settlement in furtherance of the Township of Hainesport’s, Burlington County's
or New Jersey's obligations under the Mt. Laurel II decision of the New Jersey
Supreme Court, or "Fair Housing Act" of the State of New Jersey or the New
Jersey Council of Affordable Housing regulations nor shall Buyer, except as
otherwise stated herein, be obligated to make any contribution in furtherance of
the above.

             For the purposes of this Agreement, a “Affordable  Lot” is defined
as (i) a fee simple subdivided parcel sufficient to construct thereon a single
family attached dwelling (townhouse) in width and size as depicted on the Plans
(as hereinafter defined) and which has received all unappealable approvals,
permits and licenses (except for building permits) necessary to construct,
develop and market the townhouse, for which a restriction or limitation on the
sales price or occupants are placed or imposed by any governmental body, agency
or court or pursuant to any court order or governmental implementation of any
court order or settlement in furtherance of the Township of Hainesport’s,
Burlington County's or New Jersey's obligations under the Mt. Laurel II decision
of the New Jersey Supreme Court, or "Fair Housing Act" of the State of New
Jersey or the New Jersey Council of Affordable Housing regulations.

             E.   Seller desires to sell and Buyer desires to purchase the Real
Property subject to the terms and conditions set forth herein.

             NOW THEREFORE, in consideration of the covenants and provisions
contained herein, and intending to be legally bound hereby, the parties hereto
agrees as follows:

1.          Agreement to Sell and Purchase.

             Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, subject to the terms and conditions of this Agreement, the Real
Property, consisting of the following:

             (a)         The lands more fully described on Exhibit E attached
hereto, together with the buildings and other improvements situate thereon, and
trees and shrubbery and appurtenances thereto including, without limitation, all
easements, rights–of–way, privileges, licenses and other rights and benefits
belonging to, running with or in any way relating to the Real Property; together
with all right, title and interest of Seller in and to any land lying in the bed
of any street, road or highway opened or proposed, in front of or abutting or
adjoining the Real Property, and all right, title and interest of Seller in and
to any unpaid award for the taking by eminent domain of any part of the Real
Property or for damage to the Real Property by reason of future change of grade
of any street, road or highway.

2.          Purchase Price.

             The purchase price ("Purchase Price") for the Real Property shall
be calculated at the rate of Fifty-Six Thousand Dollars ($56,000) per WIP Lot
and Vacant Lot, with all of the Affordable Lots being conveyed to Buyer for One
Dollar ($1.00).  At Closing, Buyer shall pay one-half of the Purchase Price in
cash by wire transfer. The balance of the Purchase Price shall be payable in the
following manner:

             (a)   Buyer’s execution of a Purchase Money Note in the form
attached hereto and made a part hereof as Exhibit F (“Note”).  The Note shall be
secured by a Purchase Money Mortgage in the form attached hereto and made a part
hereof as Exhibit G (“Mortgage’).  The Note shall be due and payable twelve (12)
months from the date of Closing, with interest payable monthly calculated on a
floating daily basis at the Prime Rate less one percent (1%) as published in the
Wall Street Journal, calculated on the basis of a 360 day year.

             In addition to the terms described above, the Note and Mortgage
shall contain the following provisions:

             (i)          Fifty percent of the Lots,  includingall of the WIP
Lotsand associated open space shall be excluded from the lien of the Mortgage.

             (ii)         From time to time, and any time, Buyer shall have the
right to select and designate Vacant Lots and associated open space (relating to
the Lots so released) to be released from the Mortgage, and in that event,
Seller shall cause the holder of such mortgage to release the Vacant Lot(s) and
open space so designated upon the payment of $ 56,000 per Vacant Lot.  The
Vacant Lot(s) to be released must be in sections of the Real Property for which
Buyer has replaced Seller’s Bond with the governmental authorities to assure
completion of the improvements within such section.  The released Vacant Lots
shall be comparable in quality to the Vacant Lots encumbered by the Mortgage, it
being the intention of the parties that the Buyer shall not cherry pick the best
Vacant Lots and release them from the Mortgage.  The parties shall agree on
sequence of lots to be released from the lien of the Mortgage prior to Closing.

             (iii)        If required by governmental authorities or for
conveyance to the Association (as hereinafter defined), Seller shall, from time
to time, release land required for open space or dedication of public
improvements or conveyance to the Association from the Mortgage for One Dollar
($1.00).

             (iv)       The release payments set forth in subparagraph 2(ii)
above shall be applied to the principal repayments due under Note, and the Buyer
shall only be required to pay the difference, if any, between said principal
payment and the payment made on account of the releases.  Likewise, Buyer shall
be entitled to release Lots for any principal payments made.

             (v)        All mortgage releases shall be prepared at the sole cost
and expense of Buyer.

             (vi)       Buyer shall have the right at any time, and without cost
or penalty, to prepay the Note in whole or in part.

             (vii)      Buyer shall be permitted to place subordinate loans on
portions of the Real Property encumbered by the Mortgage provided such loans
shall be for acquisition, site development, and construction of the Real
Property and improvements thereon.

             (viii)     In the event that it shall become necessary to establish
any easement(s) or right(s) of way over portions of the Real Property still
subject to the lien of the Mortgage for sewer, water, gas, telephone, electric,
drainage, cable television, road, driveway or other public improvements or
public utilities, then Seller shall promptly cause the execution, acknowledgment
and delivery of such documents, including subordinations, as may be necessary or
required to establish such easement(s) or right(s) of way.  Buyer shall not be
required to make any additional payments of any nature to secure such easements,
rights of way or subordinations.

             (ix)        Buyer shall not be permitted to release Affordable Lots
from the lien of the Mortgage until the earlier of (i) conveyance of that Lot
(improved with a townhouse) to a third party purchaser or (ii) payment of the
entire amount of the Note.  Nevertheless, and despite the limitations set forth
in Paragraph 2(g), Seller shall subordinate the lien of the Mortgage on the
Affordable Lots for Buyer’s houseline construction loans for such Affordable
Lots.  Subject to the satisfaction of the conditions herein, Seller shall
release the lien of the Mortgage for One Dollar ($1.00) for each Affordable Lot.

3.          Deposit.

             Buyer shall pay to Settlers Title Agency, Inc.  (the "Title
Company") a deposit either in the form of cash or letter of credit substantially
in the form attached hereto and made a part hereof as Exhibit H in the sum of
Two Hundred and Twelve Thousand Eight Hundred Dollars ($212,800.00) ((the
"Deposit") within three (3) business days of the complete execution of this
Agreement.  The Deposit, if in cash, shall be held in escrow in an interest
bearing money market account in a federally–insured banking institution in the
State of New Jersey and any interest accruing thereon shall be part of the
Deposit.  If the performance and maintenance bonds (“Bonds”) listed on Exhibit I
attached hereto and made a part hereof have been returned to Seller or are being
returned to Seller at Closing, the Deposit shall be credited against the cash
portion of the Purchase Price due at Closing (as defined below).  Otherwise, the
Deposit shall remain in escrow until all of the Bonds have been returned to
Seller.  If Buyer terminates this Agreement pursuant to Paragraphs 5, 6, 10, 11,
26 or 27, the Deposit plus the accrued interest thereon, shall be immediately
returned to Buyer.

             Seller and Buyer acknowledge that the Title Company is acting
solely as an escrow holder at their request and for their convenience and that
the Title Company shall not be liable to either of the parties for any act or
omission on its part unless taken or suffered in willful disregard of this
Agreement or involving its gross negligence.  Seller and Buyer shall jointly and
severally indemnify and hold Title Company harmless from and against any loss or
liability arising from the performance of its duties as Title Company hereunder,
unless Title Company has wilfully disregarded the terms of this Agreement or
committed gross negligence.  The Title Company shall not be entitled to any fees
for the performance of its services as escrow holder hereunder.

             In the event there is any dispute between Seller and Buyer with
respect to the performance of obligations hereunder or the disposition of the
Deposit or in the event the Title Company shall otherwise believe in good faith
at any time that a disagreement or dispute has arisen between the parties with
respect to release of the Deposit (whether or not litigation has been
instituted), Title Company shall have the right, at any time upon written notice
to both Seller and Buyer (“Title Company Elections”), to (a) retain the Deposit
in escrow pending resolution of the dispute or (b) place the Deposit with the
Clerk of the Court in which any litigation is pending.

             Prior to releasing the Deposit from escrow, Title Company shall
give notice to the parties hereto of its disbursement intentions.  The parties
shall be given ten (10) days from receipt of said notice to advise Title Company
of a dispute with respect to the disposition of the Deposit.  In the event Title
Company receives notice of any dispute from Seller or Buyer within said ten (10)
days with respect to the performance of the parties’ obligations hereunder or
the disposition of the Deposit and/or interest, Title Company shall select an
alternative within the Title Company Elections.  If no notice of a dispute is
received within said ten (10) days, Title Company shall be entitled and hereby
directed to release the Deposit (to the extent the parties are entitled to same)
in accordance with its disbursement notice and this Agreement of Sale.

4.          Closing.

             Subject to the provisions of Paragraph 26 hereof, the Closing shall
occur within fifteen (15) days after satisfaction of the Conditions Precedent
set forth in Paragraph 5.  Presently, the Closing is estimated by the parties to
occur on or about July 27, 2001.

             Any closing hereunder shall take place at such location and at such
time as Buyer shall designate by at least five (5) days notice to Seller.

5.          Conditions Precedent.

             Buyer's obligations under this Agreement and to complete Closing
hereunder is expressly contingent and conditioned upon the following:

             (a)         Intentionally Deleted.

             (b)        Intentionally Deleted.

             (c)         Buyer shall have the right for a period of thirty (30)
days after the date of this Agreement to (i) investigate the Entire Tract and
surrounding area and perform whatever tests on the Real Property Buyer desires,
in its sole discretion (such tests include, but are not limited to,
environmental testing, preparation of environmental reports and investigation,
soil samples, wetland studies, surveys, percolation tests and test bores), (ii)
review the plans, documents, reports, correspondence and any other information
relevant to the Real Property, (iii) review the estimated costs of construction
and development of any on–site or off–site improvements, and (iv) review any
other information deemed relevant to Buyer, in its sole discretion, to ascertain
whether the Real Property is suitable for the Intended Use.  In the event Buyer
determines, in its sole discretion, that the Real Property is not suitable for
the Intended Use,  Buyer shall have the right within such thirty (30) days to
terminate the Agreement by notice to Seller in which case the Deposit shall be
immediately returned to Buyer whereupon this Agreement shall be null and void
(except for the indemnity provisions set forth in Paragraph 9(a) which shall
survive such termination), and neither party shall have any further rights or
obligations hereunder.

             (d)        Intentionally Deleted.

             (e)         All easements, licenses or grants necessary to
construct, develop and use the Real Property in accordance with the Intended Use
shall have been granted to Seller at or prior to Closing.  If granted to Seller,
at Buyer's request, such easements, licenses or grants shall be assigned to
Buyer at Closing.

             (f)         All representations and warranties by Seller set forth
in this Agreement shall be true and correct at and as of date of Closing
hereunder in all material respects as though such representations and warranties
were made at and as of Closing hereunder ("Seller's Representations").

             (g)        Seller obtaining, at its sole cost and expense, within
thirty (30) days of the date after the date of this Agreement, confirmation from
the New Jersey Department of Environmental Protection ("NJDEP") that the
provisions of the Industrial Site Recovery Act are not applicable to the present
transaction (or, if required, Seller, at its option, obtaining such
authorization from NJDEP as required in order to permit the transaction to
proceed).   Seller shall promptly furnish Buyer with a copy of said ISRA
application, as well as copies of any correspondence received from NJDEP.

             (h)        Each party shall diligently and, in good faith proceed
to fulfill the Conditions Precedent for which it is responsible, and each party
agrees, at no cost and expense to it to cooperate fully with the other party in
fulfilling the Conditions Precedent and to execute any reasonably required
applications and /or documents.   If either party, after good faith efforts,
determines that it is unable to fulfill or comply with the Conditions Precedent
for which it is responsible, that party shall give notice to the other in which
case, Buyer shall either (i) terminate this Agreement by notice to Seller,
whereupon the Deposit shall be promptly released to Buyer and this Agreement
shall be null and void (except for the indemnity provisions set forth in
Paragraph 9(a) which shall survive such termination) and neither party shall
have any further rights or obligations hereunder, or (ii) waive the Condition
Precedent by written notice to Seller.

6.          Title.

             (a)         At Closing, Seller shall convey fee simple title to the
Real Property to Buyer or its designee by delivery of the Deed (as hereinafter
defined).  Title shall be good and marketable, and shall be insurable as such at
regular rates by the Title Company, free of all liens, encumbrances, leases or
other rights or occupancies and title company exceptions, except those liens and
other encumbrances (the "Permitted Exceptions") to which Buyer has not objected
in writing within thirty (30) days of the date of this Agreement.  Any monetary
liens or encumbrances other than the Permitted Exceptions shall be removed by
the Seller, at Seller’s expense, prior to Closing.  Subsequent to the execution
of this Agreement, Seller shall not further encumber the Real Property in any
fashion whatsoever without the written approval of Buyer.   Seller shall deliver
to Buyer copies of any title reports, data or surveys in its possession related
to the Real Property simultaneous with its execution  of this Agreement.  At
Closing, Seller shall deliver exclusive possession and occupancy of the Real
Property.

             Buyer shall deliver to Seller within thirty (30) days from the date
of this Agreement a copy of its title report together with a written list of all
objections thereto.  Seller shall have a period of five (5) days from receipt of
such objections to advise Buyer in writing whether Seller shall have the
objections removed or cured prior to Closing.  Seller’s failure to notify Buyer
within the stated time period shall be deemed Seller’s election not to cure. If
Seller is unwilling to remove or cure the objections prior to Closing, Buyer
shall have five (5) days thereafter to either: (a) terminate its obligation
hereunder and receive the Deposit whereupon this Agreement shall be null and
void (except for the indemnity provisions set forth in Paragraph 9(a) which
shall survive such termination) and neither party shall have any further
liability hereunder; or (b) agree to accept such title as Seller agrees to
deliver at Closing.

             At Closing, Seller shall deliver a Bargain and Sale Deed with
Covenants Against Grantor's Acts, in proper recordable form, duly–executed and
acknowledged by Seller (the "Deed"), an Affidavit of Title and such other
documents (including, but not limited to, Assignment of Special Declarants
Rights, Bill of Sale, Assignment of Plans (which shall include consents of the
engineers and architects), Governmental Approvals and Outstanding Agreements (as
hereinafter defined), and an Closing Agreement confirming and ratifying the
representations and warranties set forth herein)) which shall be reasonably
required by Buyer, its counsel, and/or the Title Company.

             (b)        If Seller is unable to convey title to the Real Property
in accordance with the requirements of paragraph 6(a) above, Buyer shall have
the option (i) of taking such title to the Real Property as Seller can convey,
with abatement of the Purchase Price to the extent of any liens and encumbrances
of a fixed or ascertainable amount as set forth in the title report or  (ii) of 
terminating Buyer’s obligations under this Agreement and being repaid the
Deposit, together with  the amount of all charges incurred by Buyer for
searching title, and upon payment of these amounts, this Agreement shall be null
and void and neither party shall have any obligations hereunder (except for the
indemnity provisions set forth in Paragraph 9(a) which shall survive such
termination).

7.          Seller's Covenants, Representations, and Warranties.

             Seller, to induce Buyer to enter into this Agreement and to
complete Closing hereunder, makes the following covenants, representations and
warranties to Buyer:

             (a)         Seller warrants and represents that (i) to its actual
knowledge (actual knowledge meaning the knowledge of John Sheridan and the
officers and directors of Seller and the individuals responsible for
construction of the improvements at the Entire Tract) and except as otherwise
disclosed in  the Phase I Environmental Site Assessment dated November, 1996,
prepared by T&M Associates for part of the Entire Tract and Freshwater Wetland
Boundary Delineation Report, (collectively, the “Environmental Report”), no
hazardous or toxic materials or substances or hazardous waste, residual waste or
solid waste (as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, and any other state or local environmental laws applicable
thereto) are present on the Entire Tract (including, but not limited to, surface
and ground water); (ii) Seller has not been identified in any litigation,
administrative proceedings or investigation as a potentially responsible party
for any liability under any applicable environmental, hazardous or solid waste
laws with respect to the Entire Tract; (iii) except as otherwise disclosed in
the Environmental Report, Seller does not have any knowledge of the use,
discharge, storage, transfer, handling, disposal or processing over, in, on or
under the Entire Tract of any substances in violation of such laws; (iv) with
respect to the  Entire Tract, Seller has no actual knowledge of and has not
received any notice from any governmental or quasi–governmental agency regarding
any actual or potential violation of any applicable environmental, hazardous
waste or solid waste laws.  Simultaneous with  its execution of this Agreement,
Seller shall deliver a complete and accurate copy of the Environmental Report
together with reliance letters from the consultant who prepared such report
authorizing Buyer, its successors and assigns and Buyer’s lenders the right to
use and rely upon such reports.  Seller has no actual knowledge of any other
environmental reports, tests or audits regarding any portion of the Entire Tract
existing elsewhere.  To its actual knowledge, no landfill has occurred on any
portion of the Entire Tract and no debris has been buried or placed on any
portion of the Entire Tract.

             (b)        To its actual knowledge, there were and are no
underground storage tanks on the Entire Tract.

             (c)         Except for the Model Leases (as hereinafter defined),
there are no other leases, tenancies, licenses or other rights of occupancy or
use for all or any portion of the Real Property and possession of the Real
Property shall be given to Buyer unoccupied and free and clear of any leases 
(excepting the Model Leases) and claims to or rights of possession, occupancy or
use.

             (d)        Seller is under no restriction which would prohibit or
prevent the conveyance of title as herein required and Seller will do nothing or
suffer anything which would impair or hinder the Seller's so ability to convey.

             (e)         Except for agreements of sale to third party
purchasers, true and correct copies of which are listed in Exhibit K attached
hereto and made a part hereof (“Outstanding Agreements”), there are no other
agreements of sale, rights of first refusal, options to purchase, rights of
reverter or rights of first offer relating to the Real Property or any portion
thereof.

             (f)         There is no claim, action, suit or proceeding, pending
or threatened, against Seller or any portion of the Real Property, or relating
to or arising out of the ownership, management or operation of the Entire Tract
or sale of Settled Lots or Lots in any court or before or by any governmental or
public department, commission, board, bureau or agency.  There is no claim,
action, suit or proceeding, pending or threatened, against Seller relating to or
arising out of Seller’s actions or inaction as Developer (as such term is
defined in the Amended and Limited Public Offering Statement for The Glen at
Masons Creek registered October 27, 1998 as amended by amendment dated June 23,
2000) (“POS”) or as Declarant (as such term is defined in the Declaration of
Covenants, Easements, and Restrictions for The Glen at Masons Creek dated
November 29, 1999 and recorded in Burlington County in Deed Book 5740, Page 234
(“Declaration”) in any court or before or by any governmental or public
department, commission, board, bureau or agency.

             (g)        No assessments for public improvements have been made
against the Real Property which will remain unpaid as of Closing on the Real
Property and all assessments for work ordered, commenced or completed prior to
the date of Closing shall have been paid by Seller in full at or prior to
Closing.  Buyer shall pay all assessments for work ordered or commenced after
the date of Closing.  Seller has not received written notice from any
governmental agency of any special or other assessments for public improvements
affecting the Real Property or any portion thereof.

             (h)        Seller has no notice nor actual knowledge of (i) pending
annexation or condemnation proceedings affecting or which may affect, all or any
portion of the Real Property or (ii) could result in the termination or
reduction of the current access of the Real Property to existing public streets
or of any reduction in/or to the sewer, water or other utility services
presently serving or intended to serve the Real Property.

             (i)          Seller is not a foreign person as defined by the
Foreign Investment in Real Property Tax Act.  At Closing, Seller shall execute
and deliver to Buyer a Non-Foreign Affidavit in form satisfactory to Buyer and
Title Company.

             (j)          There are no adverse parties in possession of the Real
Property.

             (k)         To Seller’s actual knowledge, no portion of the Real
Property is (or there is no condition existing with respect to the Real
Property)  in violation of any applicable law, ordinance, code, rule, order
regulation or requirement of any governmental or quasi-governmental authority
and there are no outstanding and uncured notices of such violations.

             (l)          The Outstanding Agreements are full force and effect
and are assignable to Buyer without the consent of any third party.

             (m)        To its actual knowledge, there is no pending or
anticipated reassessment or reclassification of any or all of the Real Property
for state or local real property taxation purposes other than that caused by
filing of the Subdivision Plans for Sections 8, 9 and 10 of the Real Property.

             (n)        Seller has and shall continue to have at Closing the
full power and authority to execute and deliver this Agreement and all other
documents now of hereafter to be executed and delivered by Seller pursuant to
this Agreement and to consummate the transactions contemplated thereby.

             (o)        The authorization, execution and delivery of this
Agreement by Seller and the consummation of the transactions described herein do
not and will not, at Closing, with or without the giving of notice or passage of
time or both, violate, conflict with or result in the breach of any terms or
provisions of, or require any notice, filing, registration or further consent,
approval, authorization under any instrument or agreement to which Seller may be
bound and/or relating  to or affecting the Real Property or portions thereof.

             (p)        Seller is a corporation duly organized and validly
existing under the laws of the State of Minnesota, authorized to do business in
the State of New Jersey and has the legal right, power and authority to enter
into this Agreement and perform all of its obligations hereunder, and the
execution of this Agreement by Buyer has been fully authorized by all requisite
action.

             (q)        Seller has duly registered the Entire Tract in
accordance with the requirements of the New Jersey Planned Real Estate
Development Full Disclosure Act (N.J.S.A. 45:22A-21 et seq.) and the regulations
promulgated thereunder, and has complied with the terms and provisions of the
same in its sale of any of the Lots or Settled Lots to third party purchasers.

             (r)         To Seller’s actual knowledge, Seller, its employees and
subcontractors, to the extent it has constructed, installed, replaced or
repaired improvements on the Entire Tract or off-site (as required by the
Governmental Approvals), has constructed , installed, replaced or repaired such
improvements in accordance with the requirements of the Governmental Approvals
and Warranties (as hereinafter defined) and in accordance with the governmental
agencies or utility companies having jurisdiction over such improvements.

             (s)         Other than those items listed on the Payables Schedule
attached hereto as Exhibit R attached hereto and made a part hereof, which shall
be updated as of the date of Closing, Seller has paid all professionals
(including but not limited to attorneys, architects, engineers), subcontractors,
suppliers, vendors for all work, equipment, materials, or supplies relating to
the Entire Tract or improvements thereon.  No subcontractor, supplier or vendor
has filed or threatened to, file a claim  under the New Jersey Construction Lien
Law of any similar statute or took any other action seeking to be reimbursed for
services, materials or supplies.

             (t)         Seller represents and warrants that  true, correct and
complete copies of the Model Lease dated June 30, 2000 (with Assignment with
Notification dated June 30,2000 addressed to Firstar Bank of Iowa), Exclusive
Sales Agreement (“ESA”), Motivation Agreement dated June 30, 2000 as amended by
letter dated October 30, 2000 are attached hereto as part of Exhibit  L  and are
collectively known as the “Lease Documents.”.    The Lease Documents are  in
full force and effect, and Seller has no knowledge of or notice of any default 
under the any of the Lease Documents.  Any defaults by Seller under any of the
Lease Documents shall be cured by Seller, at its sole cost and expense, prior to
Closing.

             Seller shall provide Buyer with a copy of any notice regarding the
Lease Documents within two (2) days after Seller’s receipt of same.  At Closing,
Seller shall assign its rights under the Lease Documents to Buyer.   Seller
shall pay all costs and expenses due under the Lease Documents up to the date of
Closing.  Buyer shall pay all costs and expenses under the Lease Documents from
the date of Closing.  At Closing, Seller shall deliver an Assignment of Lease
Documents substantially in the form attached hereto and made a part hereof as
Exhibit M and a Non-Disturbance Agreement reasonably acceptable to the
parties.   The calculation of the Purchase Price does not include the Model
Homes since the Model Homes are owned by Strategic Capital Resources, Inc.
(“Strategic”).

Furthermore, Seller shall assign at Closing with Strategic’s consent,  its
rights and obligations under the Exclusive Sales Agreement dated June 30, 2000
and Motivation Agreement dated June 30, 2000, true and correct copies of which
are also attached as part of Exhibit L.

             (u)        As of the date of Closing, Seller has obtained and
continued in effect, at its sole cost and expense, any and all governmental and
quasi–governmental approvals, permits and licenses, (except for the payment of
sewer and water connection fees for the Vacant Lots, building permits and filing
fees necessary for the recording of the Plans for Sections 8, 9 and 10),
including, but not limited to those approvals, permits and licenses listed in
Exhibit J attached hereto and made a part hereof as are necessary or required to
permit the construction, development and sale of the Real Property in accordance
with the Intended Use ("Governmental Approvals").  All Governmental Approvals
are valid and unappealable with all appeal periods having expired with no
appeals pending.  Simultaneously with Seller’s execution of this Agreement,
Seller shall provide Buyer with full and complete copies of the Governmental
Approvals.

8.          Buyer's Covenants, Representations and Warranties.

             Buyer, to induce Seller to enter into this Agreement and to
complete Closing hereunder, makes the following covenants, representations and
warranties to Seller:

             (a)         Buyer is a corporation duly organized and validly
existing under the laws of the State of Delaware authorized to do business in
the State of New Jersey and has the legal right, power and authority to enter
into this Agreement and perform all of its obligations hereunder, and the
execution of this Agreement by Buyer has been fully authorized by all requisite
action.

             (b)        Buyer hereby agrees to and shall accept the Real
Property in its “as is” and “where is” condition and except as otherwise
provided in this Agreement, Seller makes no representation regarding the state
of or condition of the Real Property.

9.          Operations Prior to Closing.

             Between the date of this Agreement of Sale and Closing hereunder;

             (a)         Buyer shall have the right to enter upon the Real
Property to inspect, appraise and perform any tests necessary or desirable to
determine the suitability and the adaptability of the Real Property for the
Intended Use.  After the date of this Agreement of Sale, Seller shall afford
Buyer full and complete access to all of Seller's records and files relating to
the Real Property which shall remain Seller's property until Closing.  Buyer
shall give at least verbal notice to Seller before entering the Real Property so
Seller can accompany Buyer if it so desires.  If Buyer’s inspection activities
reveal potential violations of law, Buyer shall promptly notify Seller.  The
parties agree and acknowledge that Buyer shall not be responsible for any damage
caused to any fields or crops as a result of the Buyer’s exercise of its rights
hereunder but Buyer shall be responsible for, and shall indemnify Seller from
and against  all other injuries to any person or damage to any personal property
associated with Buyer’s testing activities at the Real Property.   At Seller’s
request, Buyer shall provide Seller with copies of all reports, investigations
and testing activities performed by Buyer.

             Buyer shall carry liability insurance in an amount of Two Million
($2,000,000) Dollars with respect to such inspection and testing activities,
naming Seller as an additional insured and shall deliver a certificate of
insurance to Seller prior to undertaking any inspection or testing activities on
any part of the Real Property.

             (b)        Seller shall continue to improve the Real Property in
accordance with the requirements of the Governmental Approvals.

             (c)         Promptly after the receipt thereof by Seller, Seller
shall deliver to Buyer a copy of any tax bill, notice or statement of value,
notice of change in the tax rate affecting or relating to the Real Property,
notice or claim of any violation from any governmental authority or notice of
any taking, affecting or relating to the Real Property.

             (d)        Seller shall continue to market the Lots upon the prices
and terms existing as of the date of this Agreement, with  any changes to such
prices or terms to be approved by Buyer

             (e)         Seller shall not enter into a Agreement of Sale for any
of the Model Lots without Buyer’s consent.

10.        Default.

             (a)         Seller's Default.  If  Seller violates any terms of
this Agreement or if Closing under this Agreement is not consummated on account
of Seller's default hereunder, the Deposit and all monies paid to Seller or on
its behalf by Buyer shall be returned immediately to Buyer and in addition
thereto, Buyer may pursue the remedy of specific performance. If specific
performance is unavailable due to Seller’s intentional acts (such as conveyance
of the Real Property to a party other than Buyer), then Buyer may pursue any and
all other remedies available to it in law or in equity.  Any default hereunder
shall be also be a default under the terms and provisions of the Agreement of
Sale between Buyer and Seller dated as of date of this Agreement for lands in
Evesham Township, Burlington County, New Jersey (“Evesham Agreement”). 
Notwithstanding anything to the contrary contained in this Agreement, Seller
shall have ten (10) days after notice to cure any default hereunder before Buyer
shall have the right to exercise any remedies hereunder.

             (b)        Buyer's Default.  If Buyer violates any terms of this
Agreement or if Closing under this Agreement is not consummated on account of
Buyer's default hereunder, Seller shall be entitled to the Deposit and any
interest accruing thereon.   In such event, the payment of the Deposit  shall be
deemed to be and shall be fully liquidated damages for such default of Buyer,
the parties hereto acknowledging that it is impossible to estimate more
precisely the damages which might be suffered by Seller upon the Buyer's
default.  Seller's receipt of the Deposit is not intended as a penalty, but as
full liquidated damages and upon such retention, this Agreement shall terminate
and become null and void, and neither party shall have any further rights or
obligations hereunder.  The right to retain the Deposit as full liquidated
damages is Seller's sole and exclusive remedy in the event of such default
hereunder by Buyer and Seller hereby waives and releases any right to (and
hereby covenants that it shall not) sue Buyer: (i) for specific performance of
this Agreement; or (ii) to prove that Seller's actual damages exceed the total
of the Deposit.  Any default hereunder shall be also be a default under the
terms and provisions of the Evesham Agreement.  Notwithstanding anything to the
contrary contained in this Agreement, Buyer shall have ten (10) days after
notice to cure any default hereunder before Seller shall have the right to
exercise any remedies hereunder.

11.        Condemnation.

             If, after the date hereof and prior to Closing, all or any material
portion of the Real Property (for the purposes of this paragraph material is
defined as loss of more than Ten (10) Lots, loss of clubhouse or a material
adverse change in access to the Real Property or portions thereof) is condemned
or taken by eminent domain (or is the subject of pending or contemplated
proceeding or taking by eminent domain), Seller shall promptly give Buyer a copy
of the notice of such condemnation, taking or change, and Buyer shall have the
option to terminate this Agreement by giving notice to Seller within ten (10)
days after the receipt of such Seller's notice.  Upon the giving of such notice
by Buyer, Buyer shall be entitled to the immediate return of the Deposit and
upon such return to Buyer, this Agreement shall terminate and become null and
void, and neither party shall have any further rights or obligations hereunder
(except for the indemnity provisions set forth in Paragraph 9(a) which shall
survive such termination). If Buyer shall not exercise its option to terminate
this Agreement as hereinabove set forth, then this Agreement shall remain in
full force and effect without a reduction in the Purchase Price and Buyer shall
be entitled to, and at Closing, Seller shall assign to Buyer any and all claims
that Seller may have to condemnation awards and/or any and all causes of action
with respect to such condemnation or taking relating to the Real Property.
Furthermore, at Closing, Seller shall pay to Buyer, by the plain check of the
Title Company, an amount equal to all payments theretofore made with respect to
such condemnation, taking or change. Any negotiations, agreements or contests,
or offers or awards relating to such condemnation or taking of or change
relating to the Real Property shall be subject to the participation and consent
of Buyer provided Buyer has waived its termination right hereunder.  Buyer
agrees to act with promptness and reasonableness in its participation in any
such negotiations, agreements or contests or offers or awards.

12.        Assignability.

             Buyer shall have the right to assign this Agreement and its rights
hereunder to any person or entity provided such assignee is fifty–one percent 
(51%) or more owned by, Buyer, or  Jeffrey P. Orleans, and, upon notice from
Buyer, Seller shall convey the Real Property to any such assignee of Buyer.  Any
permitted assignee of Buyer shall be entitled to all the rights and powers of
Buyer hereunder provided however that Orleans Homebuilders, Inc. shall execute a
guaranty guaranteeing the obligations under the Note.

13.        Notices.

             (a)         Any notice required or permitted to be given by the
terms and provisions of this Agreement shall be in writing and shall be deemed
to have been served and given:

                           (i)          three (3) business days following the
date when deposited by postage prepaid, registered or certified mail, return
receipt requested, in the United States' mail;

                           (ii)         on the first business day following
delivery thereof to a recognized overnight courier such as Federal Express;

                           (iii)        on the date transmitted by a legible
telecopier transmission; or

                           (iv)       when personally delivered.

                                        Business days shall mean Monday through
Friday and excludes Saturday, Sunday and national holidays.  Notice given in any
other manner shall be deemed to have been served and given when actually
received by the party to which such notice was directed.  Either party may
designate a different address for the purposes of notice hereunder by notice
given herein prescribed.  Notice shall be given as follows:

                           If intended for Seller:

                                        Rottlund Homes of New Jersey, Inc.
                                        3065 Centre Point Drive
                                        Roseville, MN 55113
                                        Fax #:651-638-0501
                                        Attention: Steven A. Kahn, Chief
Financial Officer

                           with a copy to:

                                        Gary L. Green, Esquire
                                        Archer & Greiner
                                        One Centennial Square
                                        PO Box 3000
                                        Haddonfield, NJ 08033-0968
                                        Fax Number: 1-856-795-05754

                           If intended for Buyer:

                                        Orleans Homebuilders, Inc.
                                        One Greenwood Square
                                        3333 Street Road, Suite 101
                                        Bensalem, PA  19020
                                        Attention:  Benjamin D. Goldman,
Vice-Chairman
                                        Fax Number (215) 633-2351

                           with a copy to:

                                        Orleans Homebuilders, Inc.
                                        One Greenwood Square
                                        3333 Street Road, Suite 101
                                        Bensalem, PA  19020
                                        Attention:  Lawrence J.  Dugan, Esquire
                                        Fax Number (215) 633-2352

14.        Brokerage.

             Each party represents and warrants to the other that it or they
have not made any agreement or taken any action which may cause anyone to become
entitled to a commission, fee or other compensation as a result of the
transactions contemplated by this Agreement except for Seller’s agreement to pay
Cohen Schatz Associates, Inc., a licensed New Jersey real estate broker,
pursuant to a separate agreement.  Seller represents and warrants that it shall
pay the commission due Cohen Schatz, Inc. at  Closing. Each party agrees to
indemnify, defend and hold harmless the other from and against any and all
claims, actual or threatened, losses or expenses (including attorneys' fees and
disbursements and court costs) resulting by reason of such party's breach (or
alleged breach) of the foregoing representations, warranties and covenants.

15.        Survival.

             Notwithstanding any presumption to the contrary, all covenants,
conditions, representations, warranties and agreements of Buyer and Seller
contained herein shall not be discharged upon, but shall survive for a period of
one (1) year from the date of Closing

16.        Captions.

             The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.

17.        Successors and Assigns.

             This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

18.        No Recording.

             Neither Seller nor Buyer shall cause or permit this Agreement to be
filed of record in any office or place of public record and, if Buyer or Seller
shall fail to comply with the terms hereof by recording or attempting to record
to the same, such acts shall not operate to bind or cloud  title to the Real
Property.  Filing of this Agreement in a recorder’s office by Buyer  shall
constitute a default hereunder.  However, the filing of this Agreement or any
suit or any proceeding in which this document is relevant or material shall not
be deemed to be a violation of this subparagraph.

19.        Entire Agreement.

             This Agreement constitutes and expresses the whole agreement of the
parties hereto with reference to the subject matter hereof and to any of the
matters or things herein provided for, or hereinbefore discussed or mentioned in
reference to the subject matter hereof, all prior promises, undertakings,
representations, agreements, understandings and arrangements relative thereto
being merged herein.

20.        Construction.

             This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New Jersey without giving any effect to any New
Jersey law or other laws regarding conflicts of law or to any presumption, canon
or rule of law requiring or permitting construction against the party who
drafted this Agreement.

21.        Modification.

This Agreement may be amended or modified only in a writing signed by the
parties hereto.

22.        No Waiver.

             No consent or waiver, express or implied, by Buyer to or of a
breach of any representation, covenant, condition, agreement or warranty of
Seller shall be construed as a consent to or waiver of any other breach of the
same or any other representation, covenant, condition, agreement or warranty of
Seller.

             No consent or waiver, express or implied, by Seller to or of a
breach of any representation, covenant, condition, agreement or warranty of
Buyer shall be construed as a consent to or waiver of any other breach of the
same or any other representation, covenant, condition, agreement or warranty of
Buyer.

23.        Severability.

             If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.

24.        Background and Exhibits.

             The Background and Exhibits attached hereto are hereby incorporated
herein and made a part hereof.

25.        Adjustments or Incidental Costs.

             (a)         Real estate taxes, water and sewer charges (on the
basis of actual fiscal years for which such taxes and charges are assessed)
shall be apportioned pro–rata between Buyer and Seller on a per diem basis as of
Closing.  As of Closing, Seller will make any payment necessary to cause the
Association’s year-to-date net income to be zero; provided, however, that Seller
shall not be responsible for any payment to the extent resulting from delinquent
homeowners’ payments for dues or special assessments.  Any charges, fees or
assessments imposed by the Association or deficits in the Association’s accounts
through the date of Closing shall be paid by Seller.  Prior to Closing, Seller,
at Buyer’s request, shall obtain a certificate from the Association showing any
unpaid dues, charges or assessments owed by the Seller to the Association
through the date of Closing.

             (b)        Any realty transfer taxes imposed in connection with
this transaction shall be paid by Seller at Closing hereunder.

             (c)         If the Real Property or any portion thereof have been
or are assessed as agricultural or horticultural under the "Farmland Assessment
Action of 1964" (N.J.S.A. 54:4 23.1) or other similar acts,  and the Real
Property is subjected to a "rollback" tax as a result of the change in use,
then, in that event, Seller shall be responsible for any and all accrued taxes,
interest and penalty imposed upon the Real Property which may be eventually
assessed against the Real Property.  At Closing, Seller shall deposit with the
Title Company the amount estimated for the rollback taxes.  When the rollback
tax bills are received, the bills shall be forwarded to the Title Company for
processing of payment.  If the total liability is less than the estimated
amount, the excess shall be released to Seller.  If the total liability exceeds
the estimated amount, Seller shall pay promptly the deficit to the Title
Company.

26.        Moratorium.

             If prior to Closing, a water, sewer or building moratorium prevents
Buyer from obtaining water, sewer or building permits or connections sufficient
for its Intended Use, then the time within which Buyer shall be required to
complete such Closing shall be extended to the extent of the moratorium plus
thirty (30) days.  In the event a moratorium extends one year beyond the date
originally set for Closing, either party shall have the right to terminate by
notice to the other, whereupon this Agreement, subject to provisions of the last
sentence in this paragraph,  shall terminate and become null and void, and
neither party shall have any further rights or obligations hereunder (except for
the indemnity provisions set forth in Paragraph 9(a) which shall survive such
termination).  In the event Seller is the party giving such notice, Buyer shall
have the right to nullify the effect thereof by closing within thirty (30) days
after receipt of Seller’s notice.

27.        Fire or Other Casualty.

             If, at any time prior to Closing, all or any material portion of
the Real Property (for the purposes of this paragraph, material is defined as
loss of more than ten (10) Lots, loss of clubhouse or a material adverse change
in access to the Real Property or portions thereof) is destroyed or damaged as a
result of fire or other casualty, Seller shall promptly give written notice
thereof to Buyer, and Buyer shall have the option to terminate this Agreement by
giving notice to Seller within ten (10) days after the receipt of such Seller's
notice.  Upon the giving of such notice by Buyer, Buyer shall be entitled to the
immediate return of the Deposit and upon such return to Buyer, this Agreement
shall terminate and become null and void, and neither party shall have any
further rights or obligations hereunder (except for the indemnity provisions set
forth in Paragraph 9(a) which shall survive such termination). If Buyer shall
not exercise its option to terminate this Agreement as hereinabove set forth,
then this Agreement shall remain in full force and effect without a reduction in
the Purchase Price and Buyer shall be entitled to, and at Closing, Seller shall
assign to Buyer any and all claims that Seller may have to insurance and/or any
and all causes of action with respect to such casualty or loss relating to the
Real Property. Furthermore, at Closing, Seller shall pay to Buyer, by the plain
check of the Title Company, an amount equal to all payments theretofore made
with respect to such casualty or loss. Any negotiations, agreements or contests,
or offers or awards relating to such casualty or loss shall be subject to the
participation and consent of Buyer.  Buyer agrees to act with promptness and
reasonableness in its participation in any such negotiations, agreements or
contests or offers or awards.

28.        Affordable Lots.

             As part of the Governmental Approvals, Seller is obligated to
construct thirty-nine (39) Affordable Lots on the Entire Tract, and seventeen
(17) Affordable Lots have been constructed and conveyed by Seller.  At Closing
Buyer shall assume Seller’s obligation to construct and develop the Affordable
Lots pursuant to the Governmental Approvals.  Has Seller conveyed any of the
Affordable Lots?

29.        Models.

             Seller has constructed four (4) models on the Entire Tract, being
more specifically described in Exhibit L attached hereto and made a part hereof
(“Models”).  Seller has conveyed the Models to Strategic Capital Resources, Inc.
(“Strategic”) as part of a financing transaction.

             The Model Furnishings being more specifically described in Exhibit
N  attached hereto and made a part hereof are owned by Seller.  At Closing,
Seller shall convey fee simple title to the Model Furnishings to Buyer or its
designee by delivery of a Bill of Sale.  Title to the Model Furnishings shall be
good and marketable  free of all liens, encumbrances, leases or other rights. 
At Closing, Buyer shall pay Seller the sum of Seventy-Three Thousand Five
Hundred Dollars ($73,500) in cash for the Model Furnishings, which amount is in
addition to the Purchase Price.

30.        Warranty.

             Seller has issued a ten year builder’s warranty (issued by
Residential Warranty Corporation) for each of the Settled Lots and will issue
such warranty, as its cost and expense, for each of Model Lots (when the Model
Lot is conveyed to a third party purchaser) in accordance with the terms and
provision of the New Home Warranty and Builder’s Registration Act (N.J.S.A.
46:3B-1 et seq.)(“Home Warranty”) and has further warranted the construction of
certain improvements in accordance with the terms and provisions of the Planned
Real Estate Development Full Disclosure Act (N.J.S.A. 45:22A-21 et seq.) (“PRED
Warranties”).  The Home Warranty and PRED Warranties are collectively known as “
Warranties.”  Seller desires to engage Buyer to supervise any repair work
required under the   Warranties.  Buyer’s agreement to supervise and coordinate
the repair work under the Warranties shall not be construed as or obligate Buyer
to assume the obligations under the Warranties.   Buyer shall engage, on
Seller’s behalf, all subcontractors needed to perform the repair (endeavoring to
use the Seller’s subcontractors if such subcontractor provided a warranty for
the item to be repaired) work under the Warranties, and Seller shall pay all
such subcontractors within thirty (30) days after receipt.  If Seller does not
pay such subcontractors, Buyer shall have the right to pay such amounts and
set-off those amounts against the amounts due under the Note.

31.        Seller’s Employees.

             At Closing and in consideration for Seller keeping the sales
offices open until the date of Closing and continuing to offer Lots for sale in
the normal course of business,  Buyer shall reimburse to Seller one-half of the
wages (excluding any employee benefits, such as medical premiums) of the sales
staff (being the salesperson, hostess, and selection employee) incurred from the
date of this Agreement until Closing.  The amount to be reimbursed to Seller for
such wages shall in no event exceed One Thousand Five Hundred Dollars ($1500.00)
per week.  In addition, at Closing, Buyer shall reimburse Seller one-half of
advertising costs incurred by Seller for advertisements for the Real Property
run from the date of this Agreement until Closing, such amount will not exceed
the amounts set forth in Exhibit O attached hereto and made a part hereof.

32.        Performance Bonds.

             Attached hereto and made a part hereof as Exhibit I is a true and
correct list of all performance and maintenance bonds posted by Seller, at its
sole cost and expense (“ Bonds”) and inspection escrows (“Inspection Escrows”). 
The parties agree and acknowledge that the amount of the Inspection Escrows will
change since Seller will continue to construct homes and improvements at the
Real Property.   The parties shall make good faith efforts and work with each
other and the governmental entities holding the Inspection Escrows to obtain a
correct accounting of the Inspection Escrows as of the date of Closing.  Buyer,
at its cost and expense, shall diligently and in good faith, replace such Bonds
and Inspection Escrows as soon as reasonably possible but in no event earlier
than the date of Closing.  Buyer shall tender the replacement Bonds by the date
of Closing.  In addition, the parties acknowledge that Seller has not, nor does
it have an obligation to, post the performance and/or maintenance bonds for
Sections 8, 9 or 10 of the Real Property.  True and correct copies of the
approved engineers estimate for the performance bonds to be posted for Sections
8, 9 and 10 are listed in Exhibit I.   Buyer shall be responsible for the
posting of the performance and maintenance bonds for Sections 8, 9 and 10 as and
when required by the governmental authorities having jurisdiction over such
improvements.

33.        The Glen at Masons Creek Homeowners Association.

             Seller has formed The Glen at Masons Creek Homeowners Association
(“Association”) and has recorded the Declaration in accordance with the terms
and provisions of the Amended and Limited Public Offering Statement for The Glen
at Masons Creek registered October 27, 1998 as amended by Amendment registered
June 23, 2000 (“POS”).  Seller has complied with the terms and provisions of the
POS and Declaration.   Buyer acknowledges that it will need to amend the POS to
reflect Buyer’s interest in the Lots.  Such amendment shall be subject to review
and approval by the New Jersey Department of Community Affairs pursuant to the
terms and provisions of Planned Real Estate Development Full Disclosure Act
(N.J.S.A. 45:22A-21 et seq.) (“DCA Approval”).   Buyer’s receipt of the DCA
Approval is not a condition precedent to Closing hereunder.  Nevertheless,
Seller shall cooperate with Buyer and promptly shall provide Buyer with such
documentation requested by Buyer in order to facilitate the DCA Approval.  At
Closing, Seller shall cause its representatives to resign as directors of the
Association to be replaced by Buyer’s representatives.  Immediately upon
execution of this   Agreement, Seller shall provide Buyer with the latest
financial statements of the Association together with a copy of the latest audit
of Association’s funds.

34.        Sales Commissions.

             After Closing, Buyer shall pay all  real estate commissions due and
payable on Outstanding Agreements which settle after Closing.  In the event
Seller has prepaid such commission or any portion thereof, Buyer shall reimburse
Seller the amount of such prepayment at Closing.

35.        Construction Costs.

             At Closing, in addition to the Purchase Price, Buyer shall
reimburse Seller the Construction  Costs (as hereinafter defined) pursuant to
the Combined Job Cost Activity Report (as agreed to by the parties) as of the
date of Closing for the WIP Lots and Affordable Lots.  Seller shall prepare a
Combined Job Cost Activity Report for each WIP Lot, which shall be agreed to by
the parties.  A sample of the Combined Job Cost Activity Report is attached
hereto as Exhibit P.

             Buyer acknowledges that during the term of this Agreement, Seller
will continue to construct homes on the WIP Lots and certain of the Affordable
Lots.  Accordingly, the parties agree that the Construction Costs of each WIP
Lot and Affordable Lot will need to be determined by the parties immediately
prior to Closing and any work performed on the WIP Lots but not detailed on the
Combined Job Cost Activity Report shall be paid by Buyer to the subcontractor
(subject to Buyer’s verification of such work).  The term “Construction Costs”
shall include the sums expended for wages of Seller’s construction personnel
supervising the WIP Lots and such other amounts agreeable to parties as detailed
in the Combined Job Cost Activity Report.

36.        Site Improvements.

             The parties acknowledge that Seller has partially completed the
site improvements for the Entire Tract.  After Closing, Buyer shall be
responsible for completion of the remaining site  improvements.  Accordingly,
Seller shall provide Buyer with a Site Credit (as hereinafter defined) equal to
the amounts described in Exhibit Q.

The Site Credit shall equal the costs to complete the  uncompleted site
improvements, including , but not limited to, direct construction costs, bonding
fees, inspection fees, dedication costs, installation and replacement of street
trees and other landscaping required pursuant to the Governmental Approvals. 
The Site Credit shall be allocated in the following manner: (i) if the site work
is estimated  by the parties (using reasonable discretion) to be completed
within twelve (12) months of the date of Closing, that portion of the Site
Credit attributable to such work shall be reimbursed by Seller upon Buyer’s
presentation of the invoice for such work, and (ii) if the site work is
estimated by the parties (using reasonable discretion) to be completed more than
twelve (12) months after the date of Closing, that portion of the Site Credit
attributable to such work shall be credited against the principal amount of the
Note.  In addition, any amounts needed to repair the existing site improvements
(as noted on the Pre-Closing Inspection described in Paragraph 37 below) shall
be added to the Site Credit, and allocated in the same manner as the Site
Credit.

37.        Pre- Closing Inspection.

             Prior to Closing, representatives of the parties shall inspect the
Entire Tract excepting the Settled Lots to determine (i) the condition of the
Site Improvements installed by Seller and note any repairs to be made thereto,
(ii) stage of completion of the WIP Lots and Affordable Lots under construction
so that the proper amount of Construction Costs can be allocated to such Unit
and reimbursed to Seller at Closing, (iii) the stage of completion of the Site
Improvements, and (iv) the general state of improvements constructed by Seller. 
At such inspection, Buyer and Seller shall detail these items on a written
inspection report, to be signed by Buyer and Seller.

38.        Indemnity.

             Seller hereby agrees to indemnify, defend and hold Buyer, its
officers, directors, shareholders, employees, representatives, agents,
successors and assigns harmless from and against and to reimburse Buyer with
respect to all losses, claims, demands, liabilities, obligations, causes of
action, damages, costs, expenses, fines, or penalties (including, without
limitation, reasonable attorneys’ fees and costs) (collectively, “Losses”)
suffered by or asserted against Buyer arising from or relating to (i) Seller’s
installation, construction, repair or replacement of any of the improvements
(including, but not limited to, the improvements on Settled Lots) existing as of
the date of Closing,  (ii) its actions or inaction as Declarant with respect to
the Association, (iii) the sale, construction and settlement of any Settled
Lots.  This indemnity shall survive for a period of two (2) years after the date
of Closing.  Notwithstanding any other provisions of Paragraph 38, no claim for
indemnification shall be asserted unless the aggregate of all Losses exceed
$50,000, in which case, the indemnity shall cover all Losses and not just the
amount in excess of $50,000.

             Buyer hereby agrees to indemnify, defend and hold Seller, its
officers, directors, shareholders, employees, representatives, agents,
successors and assigns harmless from and against and to reimburse Seller with
respect to all losses, claims, demands, liabilities, obligations, causes of
action, damages, costs, expenses, fines, or penalties (including, without
limitation, reasonable attorneys’ fees and costs) suffered by or asserted
against Seller which individually or in the aggregate exceed $50,000 arising
from or relating to (i) Buyer’s installation, construction, repair or
replacement of any of the improvements,  (ii) its actions or inaction as
Declarant with respect to the Association, and (iii) the sale, construction and
settlement of any Vacant  Lots, WIP Lots or Affordable Lots.  This indemnity
shall survive for a period of two (2) years after the date of Closing. 
Notwithstanding any other provisions of paragraph 38, no claim for
indemnification shall be asserted unless the aggregate of all Losses exceed
$50,000, in which case, the indemnity shall cover all Losses and not just the
amount in excess of $50,000.

39.        Counterparts.

             This Agreement may be executed in any number of counterparts, each
of which when executed and delivered shall be an original, but all such
counterparts shall constitute one and the same instrument.

40.        Mutual Cooperation.

             Buyer and Seller agree to mutually cooperate, as required or
appropriate to carry out the intent and purposes of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

    SELLER:           ROTTLUND HOMES OF NEW JERSEY, INC    

--------------------------------------------------------------------------------

      Attest           By:/s/ Steven A. Kahn           BUYER:           ORLEANS
HOMEBUILDERS, INC.     By: /s/ Benjamin D. Goldman         ATTEST: [SEAL]    

--------------------------------------------------------------------------------

      Lawrence J. Dugan, Assistant Secretary

 